Mr. Justice Shaeter delivered the following opinion, concurring specially, in which Mr. Justice Rhodes concurred :
I concur in the opinion, but still do not consider that the plaintiffs’ allegation that they were peaceably possessed involves an averment that they were actually possessed. The complaint, however, states that the plaintiffs had the land “ reduced to their absolute dominion and control,” and that the defendants “ drove *175and expelled the plaintiffs and their cattle from said lands.” These statements presuppose an actual possession on the part of the plaintiffs. But as the fact of actual possession appears only by way of argument or inference, advantage can be taken of it only by special demurrer, and no such demurrer was interposed in the Court below.